         Case 1:17-cr-00722-VSB Document 123 Filed 02/15/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                                  S1 17 Cr. 722 (VSB)

                                -v.-

 SAYFULLO HABIBULLAEVIC SAIPOV,

                                Defendant.



               I, MATTHEW LAROCHE, declare under penalty of perjury:

               1.     I am an Assistant U.S. Attorney in the office of Geoffrey S. Berman, United

States Attorney for the Southern District of New York. I respectfully submit this Declaration in

support of the Government’s omnibus brief, dated February 15, 2019, filed in response to the

defendant’s pretrial motions.

               2.     Attached hereto as Exhibits A and B are medical records obtained from

Bellevue Hospital documenting Saipov’s treatment on October 31 and November 1, 2017.

               3.     Attached hereto as Exhibit C is a document titled “INTERROGATION

WARNINGS TO PERSONS IN POLICE CUSTODY.” Based on conversations with Federal

Bureau of Investigation (“FBI”) Special Agent Joanna Maroudas and New York City Police

Department (“NYPD”) Detective Richard Paugh (the “Interview Agents”), I understand that

Special Agent Maroudas asked Saipov the questions on this form when she Mirandized him on

November 1, 2017, and that Special Agent Maroudas recorded Saipov’s answers to each question

on the form.

               4.     Attached hereto as Exhibit D is a document titled “WAIVER OF SPEEDY

PRESENTMENT,” dated November 1, 2017. Based on my conversations with the Interview




                                               1
         Case 1:17-cr-00722-VSB Document 123 Filed 02/15/19 Page 2 of 5



Agents, I understand that the Interview Agents reviewed this document with Saipov during

Saipov’s confession on November 1, 2017.

              5.      Attached hereto as Exhibit E is a document titled “CONSENT TO

SEARCH,” dated November 1, 2017. Based on my conversations with the Interview Agents, I

understand that the Interview Agents reviewed this document with Saipov during Saipov’s

confession on November 1, 2017.

              6.      Attached hereto as Exhibit F is an FBI 302 report, authored by NYPD

Detective Michael Stumpf, documenting his interactions with Saipov on November 1, 2017.

              7.      Attached    hereto    as       Exhibit   G    is   a    document     titled

“ACKNOWLEDGEMENT,” dated March 23, 2016. Exhibit G was included among records

provided by representatives of Saipov’s former employer during an interview with FBI agents on

November 1, 2017.

              8.      Attached hereto as Exhibit H is a portion of Saipov’s A-File maintained by

the Department of Homeland Security.

              9.      Attached hereto as Exhibit I are Articles of Incorporation for a Domestic

Limited Liability Company named Bright Auto LLC. Exhibit I was obtained from a website

associated   with   Ohio’s    Secretary    of State, and it can be accessed at the following URL:

https://bizimage.sos.state.oh.us/api/image/pdf/201324001222/true.

              10.     Attached hereto as Exhibit J is an email, dated October 4, 2013, with the

subject line “w-9.” Attached to the email is an Internal Revenue Service (“IRS”) Form W-9 in the

name of Bright Auto LLC. The email and attachment were obtained from an email account (the

“Bright Auto Email Account”), which was searched pursuant to a search warrant issued by United

States Magistrate Judge Barbara C. Moses on November 3, 2017 (the “Email Search Warrant”).



                                                 2
         Case 1:17-cr-00722-VSB Document 123 Filed 02/15/19 Page 3 of 5



As set forth in the Email Search Warrant, the Bright Auto Email Account belongs to and was used

by Saipov.

              11.    Attached hereto as Exhibit K is a letter from the IRS addressed to “BRIGHT

AUTO LLC SAIFULLO SAIPOV SOLE MBR.” Exhibit K was obtained from a computer in

Saipov’s residence (the “Computer”), which was searched pursuant to a search warrant issued by

Judge Moses on November 1, 2017 (the “Home Search Warrant”).

              12.    Attached hereto as Exhibit L is a two-page document obtained from the

Computer pursuant to the Home Search Warrant. The first page of Exhibit L is on an insurance

company’s letterhead and is titled “Authorization to Request Consumer Report.” The second page

of Exhibit L is titled “OHIO FRAUD STATEMENT.”

              13.    Attached hereto as Exhibit M is a document that appears to be a commercial

automobile insurance policy for the company Bright Auto LLC. Exhibit M was obtained from the

Computer pursuant to the Home Search Warrant.

              14.    Attached hereto as Exhibit N is an email, dated October 9, 2013, from the

Bright Auto Email Account to an email address that appears to be associated with an insurance

company. Attached to the email is a document titled “Commercial Policy Change Request,” for

insured Bright Auto LLC. Exhibit N was obtained from the Bright Auto Email Account pursuant

to the Email Search Warrant.

              15.    Attached hereto as Exhibit O is a document from the Ohio Department of

Taxation titled “International Fuel Tax Agreement (IFTA) License.” Exhibit O was obtained from

the Computer pursuant to the Home Search Warrant.




                                              3
           Case 1:17-cr-00722-VSB Document 123 Filed 02/15/19 Page 4 of 5



               16.    Attached hereto as Exhibit P is a document titled “Registration

Confirmation” on letterhead of the U.S. Department of Transportation. Exhibit P was obtained

from the Computer pursuant to the Home Search Warrant.

               17.    Attached hereto as Exhibit Q is an email, dated October 21, 2013, from the

Bright Auto Email Account to another email account. The email contains a six-page attachment.

Each page of the attachment is a “Straight Bill of Lading” on letterhead for Bright Auto LLC.

Exhibit Q was obtained from the Bright Auto Email Account pursuant to the Email Search

Warrant.

               18.    Attached hereto as Exhibit R is a document titled “Unified Carrier

Registration,” for “Legal Name: Bright Auto LLC.” Exhibit R was seized from the Computer

pursuant to the Home Search Warrant.

               19.    Attached hereto as Exhibit S is a transcript of the court appearance in this

case on June 22, 2018.

               20.    Attached hereto as Exhibit T is a series of FBI 302 reports memorializing

interviews of doctors and medical staff from Bellevue Hospital who were involved in Saipov’s

treatment and care on October 31 and November 1, 2017.

               21.    Attached hereto as Exhibit U is an image obtained from one of Saipov’s

cellphones (referred to as the Subject Devices in the Government’s omnibus brief).

               22.    Attached hereto as Exhibit V are handwritten notes.          Based on my

conversations with Special Agent Maroudas, I understand that Special Agent Maroudas recorded

these notes in connection with Saipov’s confession on October 31 and November 1, 2017.

               23.    Attached hereto as Exhibit W are documents provided by law enforcement

in Missouri relating to Saipov’s arrest in October 2016.



                                                4
         Case 1:17-cr-00722-VSB Document 123 Filed 02/15/19 Page 5 of 5



               24.    Attached hereto as Exhibit X is an FBI 302 report memorializing a January

28, 2019 interview of a state trooper with the Missouri State Highway Patrol.

               25.    I declare under penalty of perjury that, to the best of my knowledge, the

foregoing information is true and correct.

Dated:         New York, New York
               February 15, 2019




                                                    _________________________________
                                                    MATTHEW LAROCHE
                                                    Assistant United States Attorney




                                               5
